Citation Nr: 9910427	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-400 50	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to July 
1992; and he had over five years of active service prior to 
that, which is unverified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
sinusitis.  By a July 1998 RO decision, the rating was 
increased from 10 to 30 percent; and he continues to appeal 
to the Board for a higher rating. 


REMAND

The veteran's claim for an increased rating for sinusitis is 
well grounded, meaning plausible, and the file shows there is 
a further VA duty to assist in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1995); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the veteran filed a claim for an 
increased rating for sinusitis in May 1996.  In September 
1997, he underwent surgical treatment for his sinusitis at a 
private facility, and there are relatively few medical 
records on file documenting his condition since then.  
Notably, the veteran was last examined for VA compensation 
purposes in December 1994, before he filed his current claim 
for an increased rating and years before his 1997 surgical 
treatment; and he asserts his sinusitis has worsened.  As 
such, it is the judgment of the Board that a current VA 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Additionally, records of ongoing treatment should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for sinusitis since 1997, including the 
VA facility in Albany, New York, Paul D. 
Nosal, M.D., and Bassett Health Care of 
Cooperstown, New York.  Following the 
procedures of 38 C.F.R. § 3.159, the RO 
should obtain copies of all related 
medical records which are not already on 
file. 

2.  The RO should have the veteran 
undergo a VA examination to ascertain the 
current severity of his service-connected 
sinusitis.  All necessary findings for 
rating sinusitis should be reported in 
detail.  The claims folder should be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.

3.  The RO should then review the 
veteran's claim for an increased rating 
for sinusitis.  If the claim is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

